NUMBER 13-19-00481-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                              IN RE RODNEY D. ELLIS


                        On Petition for Writ of Mandamus.


                                         ORDER
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

       Relator Rodney D. Ellis filed a petition for writ of mandamus with a request for

temporary relief in the above cause on October 8, 2019.               Through this original

proceeding, relator seeks to compel the trial court to vacate a September 25, 2019 order

denying relator’s motion to dismiss based upon a forum selection clause and to grant

relator’s motion to dismiss. Through relator’s request for temporary relief, relator seeks

to stay the underlying trial court proceedings pending resolution of this petition for writ of

mandamus.
       The Court, having examined and fully considered the request for temporary relief,

is of the opinion that it should be granted. We GRANT the request for temporary relief

and we ORDER the underlying trial court proceedings STAYED pending further order of

this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless

vacated or modified, an order granting temporary relief is effective until the case is finally

decided.”).

       The Court requests that the real party in interest, Kittleman Thomas, PLLC, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                 PER CURIAM


Delivered and filed the
10th day of October, 2019.




                                              2